DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 6 June 2022 is acknowledged.
Claims 25-31 and 56-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claim Objections
Claims 11, 17, 42 and 48 are objected to because of the following informalities: the claims appear to have a typographical error reciting the word “angel” instead of “angle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 17-23, 32-37, 48-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second board". There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 and 37 recite the limitation "the ground plane". There is insufficient antecedent basis for this limitation in the claims.
Claims 17, 32 and 35 recites the limitation "the first board". There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 and 23 recite the limitation "said first and second feed transitions". There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 11-12, 24, 32-34, 38-39, 42-43 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. 2004/0196190 to Mendolia et al. (hereinafter, “Mendolia”), in view of US Patent Application Pub. No. 2012/0119954 to Chen, T. (“Chen”) (as disclosed in Applicant’s IDS). 

Regarding claim 1,   Mendolia in figures 1a-1c discloses an antenna (antenna assembly 100) comprising: a first flexible board (flexible substrate 104 comprising a first portion 112) comprising a radiating metal patch (antenna radiating element/patch 120), and a foldable, collapsible, and deployable feed transition (feed connector 110, see also [0053] and [0057]) adapted to deliver an RF signal to the radiating patch (120); and a second flexible board (second portion 114 of the flexible substrate 104) spaced away from the first flexible board (112) by gap dielectric (foam core 106) and comprising a ground layer (ground plane 126) and transmission line (see figure 2b having feed pad 224 and/or ground connector 208, also depicted in figure 1a but not labeled), wherein pressing the first flexible board causes the feed transition to fold towards the second flexible board thus causing the first flexible board to collapse onto the second flexible board (applying pressure to an outer surface of the flex circuit 102 causes the feed connector 110 to fold towards the second portion 114 comprising the ground plane 126, which causes the first portion 112 to collapse onto the second portion 114 to form a box; figures 1a & 1b, paragraphs [0056]-[0058]). 
Mendolia does not disclose wherein the gap dielectric is an air/vacuum gap dielectric.
 However, Chen in figures 3A and 5B teaches an antenna wherein the gap dielectric is an air/vacuum gap dielectric (see para. [0036], air layer 23), which separates and/or spaces away the second board (substrate 21) from the first board (substrate  22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of an air/vacuum gap dielectric between two boards as taught by Chen in the Mendolia antenna to form the claimed invention in order to increase the gain and bandwidth of the planar antenna and increase design flexibility, such as for purposes of bandwidths, beamwidths or impedance matching. (See Chen para. [0039]-[0040])

Regarding claim 2, Mendolia in figure 2(b) discloses an antenna wherein the second flexible board further comprises a transmission line (see feed pad 224) delivering the RF signal from an integrated circuit or an external source to the feed transition (feed connector 210, see para. [0069]: The feed pad 224 makes external connection to a PCB (not shown), for example, that supplies the feed signal to be transmitted by the antenna from the PCB or supplies the received signal from the antenna to the PCB).

Regarding claim 3, Mendolia in figures 1(a), 1(b) and 2(b) discloses an antenna wherein the first flexible board (104) further comprises a transmission line (see line in direct connection with patch 120) receiving the RF signal from the feed transition (110) and delivering the received RF signal to the radiating patch (120).

Regarding claim 7, Mendolia does not explicitly discloses an antenna wherein the transmission line comprises a quarter- wave transmission line.
However, in the same field of endeavor, Chen in figure 4 teaches an antenna wherein the transmission line (microstrip 27 comprising sections 271 and 272) comprises a quarter- wave transmission line. (See para. [0043])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the transmission line comprising a quarter- wave transmission line according to Chen in the Mendolia antenna to form the claimed invention in order to match the impedance of the antenna to the transmission line and prevent electromagnetic losses. (See Chen para. [0043]) 

Regarding claim 8, Mendolia in figures 1a-1c discloses an antenna wherein the radiating patch (120) comprises a plurality of insets.

Regarding claim 11, Mendolia in figure 7 discloses an antenna wherein the radiating patch (716) is positioned so as to have a 45 (degree) rotational angel relative to the first board (flexible substrate), wherein said feed transition (feed network) is connected to a corner of the radiating patch (716).

Regarding claim 12, both, Mendolia (figures 1a - 4) and Chen (figures 3A-4) disclose an antenna wherein the feed transition (Mendolia: feed connector 210 / Chen conducting wire 24) is connected to an edge of the radiating patch (Mendolia: 120 and 220/ Chen: 212 and 211).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mendolia and Chen to form the claimed invention in order to provide feed signals to the patch antenna at a specific point on the antenna depending on the desired radiation patter one of skill in the art wishes to obtain.   

Regarding claim 24, Mendolia in figures 1a-1c discloses an antenna wherein said first and second flexible boards (104) comprise polyimide. (see para. [0055])

Regarding claim 32, Mendolia in figures 1a-1c discloses a method of forming an antenna (antenna assembly 100) comprising: disposing a radiating patch (antenna radiating element/patch 120) and a foldable, collapsible, and deployable feed transition (feed connector 110, see also [0053] and [0057]) on a first flexible board (flexible substrate 104 comprising a first portion 112), said feed transition adapted to deliver an RF signal to the radiating patch (120); and disposing a ground layer (ground plane 126) and transmission line (see figure 2b having feed pad 224 and/or ground connector 208, also depicted in figure 1a but not labeled) on a second flexible board (second portion 114 of the flexible substrate 104) spaced away from the first flexible board (112) by gap dielectric (foam core 106) wherein pressing the first flexible board causes the feed transition to fold towards the second flexible board thus causing the first flexible board to collapse onto the second flexible board (applying pressure to an outer surface of the flex circuit 102 causes the feed connector 110 to fold towards the second portion 114 comprising the ground plane 126, which causes the first portion 112 to collapse onto the second portion 114 to form a box; figures 1a & 1b, paragraphs [0056]-[0058]). 
Mendolia does not disclose wherein the gap is an air/vacuum gap/spacing.
 However, Chen in figures 3A and 5B teaches a method of forming an antenna wherein the gap dielectric is an air/vacuum gap dielectric (see para. [0036], air layer 23), which separates and/or spaces away the second board (substrate 21) from the first board (substrate  22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of an air/vacuum gap dielectric between two boards as taught by Chen in the Mendolia antenna to form the claimed invention in order to increase the gain and bandwidth of the planar antenna and increase design flexibility, such as for purposes of bandwidths, beamwidths or impedance matching. (See Chen para. [0039]-[0040])

Regarding claim 33, Mendolia in figure 2(b) discloses method further comprising disposing on the second flexible board a transmission line (see feed pad 224) adapted to deliver the RF signal from an integrated circuit or an external source to the feed transition (feed connector 210, see para. [0069]: The feed pad 224 makes external connection to a PCB (not shown), for example, that supplies the feed signal to be transmitted by the antenna from the PCB or supplies the received signal from the antenna to the PCB).

Regarding claim 34, Mendolia in figures 1(a), 1(b) and 2(b) discloses a method further comprising disposing on the first flexible board (104) a transmission line (see line in direct connection with patch 120) adapted to receive the RF signal from the feed transition (110) and deliver the received RF signal to the radiating patch (120).

Regarding claim 38, Mendolia does not explicitly disclose wherein the transmission line comprises a quarter- wave transmission line.
However, in the same field of endeavor, Chen in figure 4 teaches an antenna and method wherein the transmission line (microstrip 27 comprising sections 271 and 272) comprises a quarter- wave transmission line. (See para. [0043])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the transmission line comprising a quarter- wave transmission line according to Chen in the Mendolia antenna to form the claimed invention in order to match the impedance of the antenna to the transmission line and prevent electromagnetic losses. (See Chen para. [0043]) 

Regarding claim 39, Mendolia in figures 1a-1c discloses a method wherein the radiating patch (120) comprises a plurality of insets.

Regarding claim 42, Mendolia in figure 7 discloses a method further comprising: positioning the radiating patch (716) so that the radiating patch has a 45 (degree) rotational angle relative to the first board (flexible substrate); connecting the feed transition (feed network) to a corner of the radiating patch (716).

Regarding claim 43, both, Mendolia (figures 1a - 4) and Chen (figures 3A-4) disclose a method further comprising connecting the feed transition (Mendolia: feed connector 210 / Chen conducting wire 24) to an edge of the radiating patch (Mendolia: 120 and 220/ Chen: 212 and 211).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mendolia and Chen to form the claimed invention in order to provide feed signals to the patch antenna at a specific point on the antenna depending on the desired radiation patter one of skill in the art wishes to obtain.   

Regarding claim 55, Mendolia in figures 1a-1c discloses a method wherein said first and second flexible boards (104) comprise polyimide. (see para. [0055])

Claims 4-6 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mendolia as modified, and as applied to claims 1 and 2 above, and further in view of US Patent Application Pub. No. 2020/0381843 to Murata et al. (“Murata”).

Regarding claim 4, Mendolia as modified does not explicitly discloses wherein the first flexible board further comprises an opening extending from an edge of the radiating patch towards an edge of the second board to facilitate folding, unfolding, collapsing and deployment of the antenna.
However, in the same field of endeavor, Murata in figures 11 and 12 teaches an antenna wherein the first board (dielectric substrate 150B) further comprises an opening (see Fig. 11) extending from an edge of the radiating patch (antenna element 121) towards an edge of the second board (dielectric substrate 150A) to facilitate folding, unfolding, collapsing and deployment of the antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Murata antenna using the teachings of an opening on a first dielectric board as taught by Murata to form the claimed invention in order to allow placement of the feed transition without interfering with adjacent components resulting in entanglement when the feed transition is being folded. 

 Regarding claim 5, Mendolia does not disclose an antenna wherein the ground plane, defined by the ground layer, and the transmission line are on different planes.
However, Chen in figure 3B teaches an antenna wherein the ground plane, defined by the ground layer (ground layer 221), and the transmission line (microstrips 225 and/or 226) are on different planes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings according to Chen with the antenna of Mendolia as modified above to produce an antenna wherein the ground plane, defined by the ground layer, and the transmission line are on different planes and form the claimed invention in order to protect the transmission line from unwanted resonances using the reflecting characteristics of the ground plane.   

Regarding claim 6, Mendolia in figures 1(a) and 2(b) discloses an antenna wherein the ground plane, defined by the ground layer (126/226), and the transmission line (feed pad 224) are coplanar.

Regarding claim 35, Mendolia as modified does not explicitly discloses forming an opening extending from an edge of the radiating patch towards an edge of the first board to facilitate folding, unfolding, collapsing and deployment of the antenna.
However, in the same field of endeavor, Murata in figures 11 and 12 teaches a method of forming an opening (see Fig. 11) extending from an edge of the radiating patch (antenna element 121) towards an edge of the first and/or second board (dielectric substrate 150A) to facilitate folding, unfolding, collapsing and deployment of the antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Mendolia antenna using the teachings of an opening on a first dielectric board as taught by Murata to form the claimed invention in order to allow placement of the feed transition without interfering with adjacent components resulting in entanglement when the feed transition is being folded. 

 Regarding claim 36, Mendolia does not disclose an antenna wherein the ground plane, defined by the ground layer, and the transmission line are on different planes.
However, Chen in figure 3B teaches a method wherein a ground plane, defined by the ground layer (ground layer 221), and the transmission line (microstrips 225 and/or 226) are on different planes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings according to Chen with the antenna of Mendolia as modified above to produce an antenna wherein the ground plane, defined by the ground layer, and the transmission line are on different planes and form the claimed invention in order to protect the transmission line from unwanted resonances using the reflecting characteristics of the ground plane.   

Regarding claim 37, Mendolia in figures 1(a) and 2(b) discloses a method wherein the ground plane, defined by the ground layer (126/226), and the transmission line (feed pad 224) are coplanar.

Claims 9 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mendolia as modified, and as applied to claims 1-2 and 32-33 above, and further in view of US Patent Application Pub. No. 2022/0201861 to Kim et al. (“Kim”).

Regarding claim 9, Mendolia as modified does not disclose: wherein the feed transition is tapered so as to have an increasing width along a vertical direction from the second flexible board toward the first flexible board.
However, in the same field of endeavor, Kim in figures 4A and 4B teaches an antenna wherein the feed transition (flexible area 420) is tapered so as to have an increasing width along a vertical direction from the second flexible board (main board 441) toward the first flexible board (first circuit board 401).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings according to Kim of a feed transition tapered so as to have an increasing width along a vertical direction from the second flexible board toward the first flexible board, in the Mendolia antenna as modified to form the claimed invention in order to disperse the feedline to more than one patch antenna or to different points located on the first board. 

Regarding claim 40, Mendolia as modified does not disclose: wherein the feed transition is tapered so as to have an increasing width along a vertical direction from the second flexible board toward the first flexible board.
However, in the same field of endeavor, Kim in figures 4A and 4B teaches an antenna/ a method wherein the feed transition (flexible area 420) is tapered so as to have an increasing width along a vertical direction from the second flexible board (main board 441) toward the first flexible board (first circuit board 401).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings according to Kim of a feed transition tapered so as to have an increasing width along a vertical direction from the second flexible board toward the first flexible board, in the Mendolia antenna as modified to form the claimed invention in order to disperse the feedline to more than one patch antenna or to different points located on the first board. 

Claims 13 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mendolia as modified, and as applied to claims 1 and 32 above, and further in view of US Patent Application Pub. No. 2007/0296634 to Popugaev et al. (“Popugaev”).

Regarding claim 13, Mendolia as modified does not disclose an antenna wherein each of a plurality of corners of the radiating patch has a cut.
However, Popugaev in figures 3 and 4 teaches patch antennas (300/400) wherein each of a plurality of corners of the radiating patch has a cut (see first beveled corner 310 and second beveled corner 320).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to cut the corners of each of the plurality of corners of the radiating patch of the modified Mendolia antenna using the teaching of Popugaev to form the claimed invention in order for the antenna patch to radiate circularly polarized electromagnetic weaves by geometrically altering the radiating element. (Popugaev para. [72])

Regarding claim 44, Mendolia as modified does not disclose: wherein each of a plurality of corners of the radiating patch has a cut.
However, Popugaev in figures 3 and 4 teaches patch antennas (300/400) wherein each of a plurality of corners of the radiating patch has a cut (see first beveled corner 310 and second beveled corner 320).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to cut the corners of each of the plurality of corners of the radiating patch of the modified Mendolia antenna using the teaching of Popugaev to form the claimed invention in order for the antenna patch to radiate circularly polarized electromagnetic weaves by geometrically altering the radiating element. (Popugaev para. [72])

Allowable Subject Matter
Claims 10 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 2, 9, 33 and 40 respectively).
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, Mendolia, Chen and Kim, alone or in combination do to teach or suggest “an antenna further comprising an interdigital capacitor having a first plurality of metal fingers connected to the radiating patch and a second plurality of metal fingers connected to the tapered section of the feed transition, said tapered feed transition adapted to deliver the RF signal to the radiating patch via the interdigital capacitor” as recited in claims 10 and 41. 
Claims 14-23 and 45-54 would be allowable for depending on the claims containing the allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845